Citation Nr: 1103059	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to October 
1948 and from January 1949 to April 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision the RO granted service connection for 
hearing loss and assigned an initial 10 percent disability 
rating, effective from May 27, 2008.  The Veteran disagreed with 
the initial rating assigned for the service-connected hearing 
loss.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  At VA examination in August 2008, the Veteran's numeric 
designation of hearing impairment based on puretone threshold 
average and speech discrimination scores was no worse than Level 
III hearing in the right ear and no worse than Level V hearing in 
the left ear, corresponding to a 10 percent rating when applied 
to Table VII at 38 C.F.R. § 4.85.  

2.  At VA examination in June 2010, the Veteran's numeric 
designation of hearing impairment based on puretone threshold 
average and speech discrimination scores was no worse than Level 
III hearing in the right ear and Level III hearing in the left 
ear, corresponding to a 0 percent rating when applied to Table 
VII at 38 C.F.R. § 4.85.  

3.  Private November 2009 audiogram data agrees with VA data in 
the mid to high frequencies and is elevated in the low 
frequencies.  

4.  At VA examination in November 2010, the Veteran's numeric 
designation of hearing impairment based on puretone threshold 
average and speech discrimination scores was no worse than Level 
IV hearing in the right ear and Level V hearing in the left ear, 
corresponding to a 10 percent rating when applied to Table VII at 
38 C.F.R. § 4.85.  
Level III hearing in the right ear and Level III hearing in the 
left ear, corresponding to a 0 percent rating pursuant to 
38 C.F.R. § 4.85, Table VII.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating 
in excess of 10 percent for the service-connected bilateral 
hearing loss disability have not been more nearly approximated 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables 
VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2008.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim for service connection and the relative duties of VA and 
the claimant to obtain evidence.  The notification also advised 
the Veteran of how VA determines disability ratings and effective 
dates.  However, the underlying service connection claim was 
granted, and therefore any defect with regard to the pre-
adjudicatory notice is harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

With regard to the increased rating claims, here, the Veteran is 
challenging the initial rating assigned following the grants of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence; afforded the Veteran physical 
examinations, which described the disability in sufficient detail 
such that the Board can render an informed determination; and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  In a 
statement received at the RO in June 2008, the Veteran 
specifically indicated that he had no additional evidence in his 
possession that pertained to his claims.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Rating - Bilateral Hearing Loss

The Veteran seeks a higher initial rating for his service-
connected bilateral hearing loss, rated as 10 percent disabling 
since the effective date of service connection.  The Veteran 
asserts that he has a very difficult time hearing, even with his 
hearing aids.  In support of his claim, he has submitted lay 
statements from family members corroborating that he has an 
extremely difficult time hearing.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial 
rating assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It is also appropriate to 
consider whether separate ratings should be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Ratings Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(indicating that the criteria for evaluating the degree of 
impairment resulting from hearing loss under the Rating Schedule, 
unlike extraschedular consideration under section 3.321(b) of the 
regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  Average puretone decibel loss for each ear is located 
on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral 
hearing loss, the evidence must show that the hearing loss rises 
to the requisite level of severity as proscribed in 38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or higher, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral is then 
elevated to the next higher Roman numeral.  Again, each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran submitted audiological test results in May 2008, 
however, a controlled speech discrimination test was not 
performed and the examiner did not certify that such testing was 
not appropriate.  Accordingly, the results cannot be used for 
rating purposes pursuant to 38 C.F.R. § 4.85.

There are three VA examinations of record.  

Specifically, the August 2008 VA findings are as follows:  



HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
50
60
70
80
65
84
LEFT
60
70
70
75
69
88

These figures, when applied to 38 C.F.R. § 4.85, Table VI 
correspond to Level III hearing in the right ear and Level III 
hearing in the left ear.  Application of these levels to Table 
VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  
However, each of the pure tone thresholds in the left ear is 
above 55; thus, the Veteran's left ear hearing loss meets the 
definition of an "exceptional pattern of hearing impairment" 
pursuant to 38 C.F.R. § 4.86.  In cases such as this, the Roman 
numeral designation of hearing impairment is determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  In this case, the use of Table VIa results in the 
higher numeral, Level V, and, when applied to Table VII, results 
in a 10 percent rating.  

The June 2010 audiogram findings are as follows:  





HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
50
50
75
75
63
88
LEFT
50
75
75
85
71
84

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level III hearing in the right ear and Level III 
hearing in the left ear.  Application of these levels to Table 
VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  The 
primary difference between the audiograms from August 2008 and 
June 2010 rests on the fact that the left ear hearing loss in 
June 2010 does not rise to the level of an "exceptional pattern 
of hearing impairment" under 38 C.F.R. § 4.86 because the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hz) is not 55 decibels or more.  
Specifically, the pure tone threshold at 1000 Hz in the left ear 
is 50; thus, the use of Table VIa is not permitted.  As such, the 
criteria for the assignment of a 10 percent rating are not met 
based on the audiometric findings from June 2010.  

Although the figures in the June 2010 audiogram, when applied to 
Table VI, correspond to a noncompensable rating as opposed to a 
10 percent rating, the overall disability picture is relatively 
similar to that of the disability picture shown based on the 
August 2008 findings.  

In August 2008, a private physician, Dr. R, wrote, prior to 
audiological testing, that it was difficult to communicate with 
the Veteran and that he had "severe hearing loss."  After 
testing was conducted, the physician noted in an August 2008 
memorandum that the Veteran had a moderate to severe bilateral 
mid and high frequency sensorineural hearing loss with 90 percent 
speech discrimination at 55 decibels presentation.  Amplification 
was offered to him.  The Board's lay interpretation of the 
private audiogram are as follows:





HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
30
20
45
60
39
90
LEFT
25
35
45
55
40
90

Resolving all doubt in the Veteran's favor as to whether the 
testing conducted comports with the requirements of 38 C.F.R. 
§ 4.85, the results equate to Level II hearing loss on the right 
and left which corresponds to a noncompensable disability rating.  
An exceptional pattern of hearing loss is not shown in either 
ear.  

The Veteran reports that his hearing worsened after August 2008.  
An audiogram dated in November 2009 shows a drop of 20-60 db in 
thresholds since the August 2008 audiogram.  To the lay person, 
the November 2009 audiogram appears to show a pure tone average 
of 80 db in the right ear and 78 db in the left ear (the average 
of 1000, 2000, 3000, and 4000 Hz).  The November 2009 audiogram 
also appears to show speech discrimination scores of 58 percent 
in the right ear and 80 percent in the left ear.  The Board's lay 
interpretation of the private audiogram is as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
60
75
90
95
80
58
LEFT
60
75
85
90
78
80

Again, resolving all doubt in the Veteran's favor as to whether 
the testing conducted comports with the requirements of 38 C.F.R. 
§ 4.85, the results equate to Level VIII hearing loss on the 
right and Level V on the left which corresponds to a 30 percent 
disability rating.  An exceptional pattern of hearing loss is 
shown in both ears.  If Table VIA is applied, the results equate 
to Level VII on the right and left.  Using Level VIII on the 
right and Level VII on the left results in a 40 percent hearing 
loss.  

In March 2010 correspondence, Dr. R. indicated that he was a 
board certified otolaryngologist who diagnosed the Veteran with 
severe to profound bilateral sensorineural hearing loss in both 
ears.  Dr. R. also indicated that the Veteran's hearing tests 
were performed by Dr. K.B., a state licensed and board certified 
audiologist.  Dr. R. also noted that an ANSI certified booth was 
used for testing purposes.  Dr. R. indicated that speech 
discrimination testing was performed in both ears showing a 
speech reception threshold of 65 decibels in the right ear and 50 
decibels in the left ear.  Dr. R. confirmed that the speech 
discrimination scores [from the November 2009 audiogram] were 58 
percent in the right ear and 80 percent in the left ear.  Dr. R. 
indicated that the Maryland CNC testing was used for speech 
discrimination.  

Because the results from the VA audiological testing in August 
2008 and June 2010 are relatively similar, but the results from 
the private ENT in November 2009 are drastically different, the 
results needed to be reconciled, particularly given that the June 
2010 VA examiner was not provided with the claims file in 
conjunction with that examination.  As such, the case was 
remanded and another VA examination was scheduled in November 
2010.  

The examiner specifically noted a review of the claims file and 
medical records.  The examiner also noted that the audiograms 
from August 2008, June 2010 and the current examination all 
agree.  The examiner further indicated that the private November 
2009 audiogram data agreed with the VA data in the mid to high 
frequencies and was elevated in the low frequencies; and, the 
private audio date was commensurate with VA data for 2008 results 
in all frequency ranges.  

The November 2010 audiogram findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
50
55
70
70
61
80
LEFT
55
65
70
75
66
80

These figures, when applied to 38 C.F.R. § 4.85, Table VI for the 
right ear, and Table VIa for the left ear, correspond to Level IV 
hearing in the both ears.  However, exceptional hearing loss is 
shown in the left ear and pursuant to Table VIA, Level V hearing 
is shown.  Application of these levels to Table VII at 38 C.F.R. 
§ 4.85 results in a 10 percent rating.  

The primary difference between the audiogram from June 2010 and 
those from August 2008 and November 2010 rests on the fact that 
the left ear hearing loss in June 2010 does not rise to the level 
of an "exceptional pattern of hearing impairment" under 
38 C.F.R. § 4.86 because the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hz) is not 
55 decibels or more in either ear.  Specifically, the pure tone 
threshold at 1000 Hz in the left ear is 50; thus, the use of 
Table VIa is not permitted.  As such, the criteria for the 
assignment of a 10 percent rating are not met based on the 
audiometric findings from June 2010.  However, as the pattern of 
hearing is similar between all three VA examinations, from August 
2008, June 2010, and November 2010, and because two of those 
audiograms translate to a 10 percent rating when the findings are 
applied to the rating criteria under 38 C.F.R. § § 4.85, 4.86, 
all doubt is resolved in the Veteran's favor, and the criteria 
for the assignment of a 10 percent rating are more nearly 
approximated since the effective date of service connection.  

In this regard, a higher rating is not more nearly approximated 
in this case.  The VA examiner in November 2010 specifically 
noted that the findings from the private examiner agreed in the 
mid to high frequencies.  Although the data was elevated in the 
low frequencies, the weight of the other medical evidence of 
record weighs heavily against the assignment of a rating in 
excess of 10 percent.  The predominant disability picture shown 
is that of 10 percent.  

Comparing the VA results in August 2008 (which correspond to a 10 
percent rating), June 2010 (which correspond to a 0 percent 
rating) and November 2010 (which correspond to a 10 percent 
rating) to the private reports, which, according to the November 
2010 examiner were not as contradictory as they appear to the lay 
observer, the weight of the evidence is against finding that a 
rating in excess of 10 percent is warranted.  

Importantly, in considering this matter on appeal the Board is 
required to base its decisions on independent medical evidence 
rather than rely upon its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Similarly, 
while the Veteran's statements regarding the severity of his 
hearing loss are certainly credible, the rating in this case is 
determined by a mechanical formula using relevant testing data.  
This is not the type of situation where a lay opinion is 
competent to answer the question of what rating is appropriate in 
this case.  Even if the findings in November 2009 were as severe 
as they appeared, these results are drastically different from 
the results of audiological testing on four different occasions 
in a span of just over two years.  Accordingly, the Board finds 
that the disability picture as a whole shows that a 10 percent 
disability rating is warranted based on the audiometric results 
from August 2008, June 2010 and November 2010.  There is one 
isolated finding that would warrant a rating in excess of 10 
percent. However, the Board assigns the greatest weight to the 
evidence as a whole, which shows that the results of four 
separate audiometric examinations in the span of just more than 
two years result in no higher than a 10 percent evaluation, 
rather than on one isolated audiometric finding.     

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service-connected 
hearing loss; thus, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The criteria for the assignment of this 10 percent rating have 
been met during the entire appeal period as there are not time 
periods since the effective date of service connection when the 
Veteran's hearing loss was shown to be more severe than currently 
rated.  The Board has found that the predominant disability 
picture shows that a 10 percent disability rating is warranted 
even taking into consideration the private medical evidence.  
Thus, pursuant to the holding in Fenderson v. West, 12 Vet. App. 
119 (1999), a staged rating is not warranted in this case.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the regular schedular criteria contemplate the 
symptomatology shown in this case.  There is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular schedular 
standards.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that VA had revised its hearing examination worksheets to include 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  In this case, the Veteran retired 
from service due to age, and the Veteran has never contended that 
his hearing loss affected his occupational functioning.  The 
November 2010 examiner also noted that the Veteran's hearing loss 
had no significant effects on the Veteran's occupation or 
activities of daily living.  The examiner noted only that the 
Veteran's hearing loss may cause the Veteran to have difficulty 
in social settings, for example, feelings of isolation may occur 
or withdrawal from settings requiring hearing/communicating.  At 
no time has the Veteran ever contended that his hearing loss has 
ever affected his ability to work.  Moreover, the Veteran has not 
reported to VA that there was any prejudice caused by a 
deficiency in any VA examination.  The evidence does not show 
that there is an interference with employment beyond that 
contemplated by the rating schedule.  As such, referral for 
consideration for an extraschedular evaluation is not warranted 
here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for the service-
connected hearing loss is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


